Citation Nr: 1231885	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-04 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to service connected low back injury with degenerative disc disease.

2.  Entitlement to service connection for a left hip disability, including as secondary to service connected low back injury with degenerative disc disease.

3.  Entitlement to service connection for a sacroiliac/pelvic disability, including as secondary to service connected low back injury with degenerative disc disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to March 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has right hip, left hip, and sacroiliac/pelvic disabilities that are related to service or to his service connected low back injury with degenerative disc disease.  Service connection is also in effect for right lumbar radiculopathy related to the low back disability.

The service treatment records contain multiple references to back pain but no complaints of hip or pelvic problems.  Following service, private hospitalization records dated in April 1968 show that the Veteran was treated for sacroiliac strain.  He underwent pelvic traction in 1973 for treatment of his back pain.  A November 1973 VA examination report noted the Veteran's report of constant pain in the left hip.  An MRI in October 2007 noted the presence of a sacral Tarlov cyst.  

VA examination report dated in July 2008 (and addendum to that report dated in April 2009) did not include any findings related to the claimed sacroiliac/pelvic disability and did not address whether the current left and right hip osteoarthritis was aggravated by a service connection disability.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current right hip, left hip, and sacroiliac/pelvic disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to the examiner for review in connection with the examination. 

Based on the examination and review of the record, the examiner should offer an opinion as to the following: 

(a) Is it at least as likely as not that any currently diagnosed right hip, left hip, and/or sacroiliac/pelvic disability was incurred in or is otherwise related to service? 

(b) Is it at least as likely as not that the Veteran's service-connected low back disability and/or right lumbar radiculopathy caused or aggravated any currently diagnosed right hip, left hip, and sacroiliac/pelvic disability? 

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

Complete rationale for all opinions must be provided. 

2.  Thereafter, readjudicate the appellant's claims.  If a benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


